ORDER

PER CURIAM.
Upon consideration of the motion for leave to proceed in forma pauperis; the motion for waiver of fees; and the motion for leave to file a successive motion pursuant to 28 U.S.C. § 2255 and the opposition thereto, it is
ORDERED that the motion for leave to proceed in forma pauperis be granted. It is
FURTHER ORDERED that the motion for waiver of fees be dismissed as moot. It is
FURTHER ORDERED that the motion for leave to file a successive § 2255 motion be denied. The Supreme Court has not made either Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), or United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), retroactively applicable to cases on collateral review. See, e.g., Green v. United States, 397 F.3d 101, 2005 WL 237204, *1 (2d Cir. Feb.2, 2005) (denying motion for leave to file successive § 2255 motion because the Supreme Court has not made either Blakely or Booker retroactive to cases on collateral review); United States v. Anderson, 396 F.3d 1336 (11th Cir.2005) (same).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published.